Citation Nr: 0405397	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  99-23 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a neuromuscular 
disorder, including based on herbicide agent exposure.  

2.  Entitlement to service connection for neuropathy, 
including based on herbicide agent exposure.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from April 1967 to 
November 1969. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied entitlement to 
service connection for a neuromuscular disorder as a result 
of exposure to herbicide agents.  In August 1999, the RO 
denied service connection for neuropathy, including based on 
exposure to herbicide agents.  

In the introduction to the Board's prior remand of the 
appealed claims in February 2001, the Board recognized that 
the veteran had raised other issues in the course of appeal.  
These additional claims, entitlement to service connection 
for chronic fatigue, a psychiatric disorder, a 
gastrointestinal disorder, a liver disorder, and porphyria, 
were referred to the RO for appropriate action, and were 
addressed by the RO in March 2003.  To date they have not yet 
been the subject of a perfected appeal.  Hence, the Board 
need not address them further.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

As the Board noted in its February 2001 remand, during the 
pendency of the appeal, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
became effective.  The VCAA significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  To implement the provisions of the law, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  

Pursuant to a recent change in the law, while the veteran may 
request readjudication of his claim within one year of 
receiving notice of the provisions of the VCAA as applicable 
to his claim, VA need not wait a year following such 
notification to adjudicate the pending claim.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
___).

The Board notes that in this case, however, further 
development is indicated, and the veteran has not been 
afforded specific notice of how the VCAA applies to his 
claims.  That is, the veteran must be afforded notice of the 
provisions of the VCAA specifically applicable to the issues 
remanded here, to include notice of the evidence that has 
been obtained by VA, and specific notice of the evidence he 
personally needs to submit in furtherance of his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Following 
such notice and appropriate development, and after affording 
the veteran an appropriate opportunity to respond with 
additional evidence or information, the case should be 
readjudicated by the RO.  38 U.S.C.A. §§ 5100, 5103(a) (West 
2002); 38 C.F.R. § 3.159.  

At a July 2000 RO hearing, the veteran testified that he had 
ongoing back difficulties, and that he underwent a partial 
lumbar laminectomy in 1987.  The veteran testified that he 
had sustained back trauma while working in construction.  He 
added that he had three further surgeries in the 1990's, two 
neck surgeries and one lumbar spine surgery.  These included 
surgery at Hershey Medical Center and at VA facilities.  The 
veteran has complained of persistent neuropathic and 
neuromuscular pain affecting the neck, black, and 
extremities.  

Partially in response to VA queries, the veteran variously 
reported receiving treatment from private medical 
practitioners Dr. Philip Benyo, David Brock, Dr. Ralph A. W. 
Lehman, Dr. J.R. Sgarlat, and Dr. Terrance Duffy, as well as 
of private treatment at Hershey Medical Center.  Pursuant to 
information provided by the veteran, pertinent medical 
records were requested and received from these private 
sources and associated with the claims folder.  These 
included private medical records received from Dr. Benyo as 
recently as April 2003, and records received from Hershey 
Medical Center in February 2003.  Records of hospitalization 
at Hazleton General Hospital are also associated with the 
claims folder.  VA medical records up to October 2003 have 
also been obtained and associated with the claims folder.  

Records underlying a Social Security disability determination 
were obtained and associated with the claims folder in August 
2003.  

The veteran's medical records present a panoply of diagnosed 
disorders which may result in neuropathy, or neuromuscular-
type symptoms and associated pain affecting the muscles or 
joints.  These include degenerative joint disease affecting 
the cervical, thoracic and lumbar spine; degenerative disc 
disease affecting the cervical and thoracic spine; status-
post cervical laminectomies and placement of a cervical 
titanium rod; and status-post laminectomy at L5-S1.  The 
possibility of cervical myelopathy and atrophic lateral 
sclerosis (ALS) have also been addressed in the medical 
record.  Other noted symptoms and/or conditions include left 
lower extremity radiculopathy, chronic pain syndrome, muscle 
fasciculations, and sciatica.  Cervical spine stenosis at 
multiple levels with chord compression has also been 
diagnosed in the past, with surgeries to address this 
condition.  

While numerous VA and private medical records in the claims 
folder document multiple conditions which may result in the 
claimed neuromuscular disorder and neuropathy, no medical 
evidence within the current medical record in the claims 
folder directly links either a neuromuscular disorder or 
neuropathy, or any diagnosed underlying disorder, to the 
veteran's period of active service from April 1967 to 
November 1969.  Hence, for the veteran to support his claim 
on a direct basis, such evidence must be obtained and 
associated with the claims folder.  

Regarding the veteran's claim of entitlement to service 
connection for neuromuscular disorder and neuropathy as due 
to Agent Orange exposure in service, the Board notes that in 
some circumstances, a disease associated with exposure to 
certain herbicide agents (generally, "Agent Orange") will 
be presumed to have been incurred in service even though 
there is no evidence of that disease during the period of 
service at issue. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  A veteran who served in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to Agent Orange, unless 
there is affirmative evidence to establish that he was not 
exposed to Agent Orange during that service.  38 U.S.C.A. § 
1116(f).  Because the veteran served in the Republic of 
Vietnam during the Vietnam era, he is presumed to have been 
exposed at that time to Agent Orange.  Notably, however, 
diseases that the Secretary has associated with Agent Orange 
exposure do not include neuromuscular disorder and 
neuropathy.  38 C.F.R. § 3.309(e).  While the Secretary has 
recognized an association between Agent Orange exposure and 
acute and subacute peripheral neuropathy, this pertains only 
to peripheral neuropathy that appears within weeks or months 
of exposure to Agent Orange and resolves within two years of 
date of onset.  Id.  The medical record does not show, and 
the veteran does not allege, that his neuropathy is a 
peripheral neuropathy that appeared within weeks or months of 
exposure to Agent Orange in service and resolved within two 
years thereafter.  Rather, the veteran contends that his 
neuropathy has been persistent to the present.  Hence, the 
association recognized by the Secretary is inapplicable in 
this case.  

The Secretary of Veterans Affairs has determined that there 
is no positive association between Agent Orange exposure and 
any condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 68 Fed. Reg. 27630-41 (2003).

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The veteran, as a lay person, is not competent to offer an 
opinion which requires medical expertise.  Thus, his 
statements pertaining to the etiology of his neuromuscular 
disorder and neuropathy as due to Agent Orange cannot serve 
as the medical basis for that association in support of his 
claim.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
veteran has presented no clinical evidence or medical opinion 
that would establish a link between his current neuromuscular 
disorder and neuropathy, and Agent Orange exposure.  Further, 
he has not indicated the existence of any such affirmative 
medical evidence.  

There exists in the VA treatment records, however, a single 
statement by a VA physician in a June 2003 treatment record, 
addressing Agent Orange and the veteran's claimed neuropathy.  
The physician's remark reads as follows:  "The exposure of 
this patient to Agent Orange and symptoms suggesting motor 
neuron disease also needs to be addressed and he may have 
complication related to Agent Orange."  This remark does not 
constitute a sufficiently affirmative medical opinion, or 
point to any affirmative medical evidence of an association 
between Agent Orange, and the veteran's neuropathy.  Rather, 
the physician's statement, by making a conclusion of mere 
possibility (as opposed to probability), and is not a 
sufficiently definite medical statement linking Agent Orange 
exposure and neuropathy to support the veteran's claim.  Both 
Federal regulation and case law preclude granting service 
connection predicated on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (2003); see Utendahl v. 
Derwinski, 1 Vet. App. 530, 531 (1991) (a medical treatise 
submitted by an appellant that only raises the possibility 
that there may be some relationship between sickle cell 
anemia and the veteran's fatal coronary artery disease does 
not show a direct causal relationship between the two 
disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative); Perman v. 
Brown, 5 Vet. App. 237, 241 (1993) (an examining physician's 
opinion to the effect that he cannot give a "yes" or "no" 
answer to the question of whether there is a causal 
relationship between emotional stress associated with 
service-connected post-traumatic stress disorder and the 
later development of hypertension is "non-evidence").

Nonetheless, in light of the recently promulgated case law 
and the VCAA it is now evident that the VA physician's 
suggestion that a possible association may exist between 
Agent Orange exposure and the appellant's motor neuron 
symptoms needs to be addressed by a VA examiner pursuant to 
the duty to assist.  38 U.S.C.A. § 5103A(d) (West 2002); 
Wells v. Principi, 326 F.3d 1381 (Fed.Cir. 2003).  
Accordingly, upon remand, a VA examination should be obtained 
addressing any causal association between Agent Orange 
exposure in service and the claimed neuromuscular disorder 
and neuropathy.  

Therefore, the Board finds that the following additional 
development is warranted: 

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is 
completed.  The RO should 
specifically provide the veteran with 
a VCAA notice letter notifying him of 
the evidence necessary to 
substantiate his claims of 
entitlement to service connection for 
neuromuscular disorder and 
neuropathy, to include notice of what 
specific evidence VA will secure, and 
what specific evidence he must submit 
to substantiate his claim pursuant to 
development requirements as 
delineated in Quartuccio.  While the 
veteran is ultimately responsible to 
provide the necessary evidence, the 
RO should inform him that VA will 
make efforts to obtain relevant 
evidence, such as VA and non-VA 
medical records, or records from 
government agencies, if he identifies 
the custodians thereof.  VA must 
notify the appellant of evidence he 
identified that could not be obtained 
so that he may attempt to obtain the 
evidence himself.  

2.  The RO must make a specific 
determination whether it was 
prejudicial error for VA not to have 
informed the veteran of the 
applicability of the provisions of 
the VCAA prior to the March 1999 RO 
adjudication.  38 U.S.C.A. §§ 5100, 
5103; 38 C.F.R. § 3.159.

3.  The veteran should be instructed 
to identify any additional medical 
records, VA or private, which may be 
pertinent to his claim but have yet 
to be associated with the claims 
folder.  This particularly includes 
records showing or suggesting any 
medical association between his 
period of service or his exposure to 
Agent Orange therein, and his current 
neuromuscular disorder and 
neuropathy.  The appellant should 
provide contact information and 
necessary authorizations and releases 
to permit VA to obtain any additional 
treatment records.  Thereafter, the 
RO should obtain all indicated 
records, to include all VA records 
from October 2003 and thereafter, and 
all Hershey Medical Center records 
from February 2003 and thereafter, 
with appropriate authorization from 
the veteran.  Any other not-yet-
obtained pertinent medical records 
should also be obtained.  The RO 
should inform the veteran of the 
outcome of each records request.  If 
records are not obtained from any 
private source identified by the 
veteran, the RO must notify him that 
VA was unable to secure these records 
and that he is responsible for 
securing these records if he desires 
that VA consider them.  All records 
and responses received should be 
associated with the claims folder.  

4.  Thereafter, the veteran should be 
afforded a VA neurological 
examination to address the existence 
of any causal link between the 
veteran's exposure to Agent Orange in 
Vietnam, and any current 
neuromuscular disorder and 
neuropathy.  The examiner should be 
asked to address separately any and 
all current neuromuscular disorders 
and neuropathy, including as 
specifically instructed below.  The 
claims folder and a copy of this 
remand must be made available for 
review by the examiner for the 
examination.   All necessary tests 
should be conducted.  For each 
current neuromuscular disorder or 
neuropathy identified, the examiner 
must address whether it is at least 
as likely as not that the disorder is 
causally related to the veteran's 
exposure to Agent Orange in service.  
All opinions must be explained in 
full, and must include the medical 
basis for the opinion.  

5.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claims.  If the determinations remain 
adverse to the veteran, he and his 
representative must be provided a 
supplemental statement of the case 
which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decisions.  They should then be 
afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA 
will do and what the claimant must 
do.  Quartuccio.  Pursuant to 
Instruction 2, above, care must also 
be exercised to ensure that 
prejudicial error did not result from 
any failure to provide complete and 
timely notice of the provisions of 
the VCAA as applicable to his claims.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




